Citation Nr: 0513363	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran testified before the undersigned in August 2003 
at the RO.  

The Board remanded this matter in February 2004 for 
additional development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The competent evidence of record does not substantiate 
that the veteran's preexisting heart disorder was worsened by 
his period of service.  

CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on several occasions.  For 
example, in a June 2001 letter, the RO initially notified the 
veteran of the information and evidence needed to 
substantiate a claim of service connection.  The Statement of 
the Case dated in October 2002 also contained the pertinent 
provisions.  Again, in a February 2004 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate a claim of service connection specifically 
for a heart disorder.  As a result of these letters, the 
veteran provided additional evidence in support of his claim.  
In an April 2004 letter, the RO updated the veteran on the 
status of the development of his claim and included the 
applicable provisions of the VCAA.  

The June 2001 VCAA letter provided to the veteran was sent 
prior to the initial rating decision denying the claim.  The 
initial rating decision was issued in August 2001.  Thus, the 
timing of VA's notification actions complies with the express 
requirements of the law as interpreted by the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Moreover, 
the RO then sent supplemental statements of the case in June 
2003 and January 2005 on the issue on appeal.  In general, 
the RO advised the veteran to submit any information or 
evidence pertaining to his claim.  Thus, there is no defect, 
therefore, with respect to the VCAA notice requirements in 
this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded a pertinent VA medical 
examination in connection with his service connection claim.  
The examination report provides the necessary medical 
opinion.  There is no basis to request an additional 
examination or obtain any other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  


Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Veterans are presumed to be in sound condition when accepted 
and enrolled for service, except for disorders noted at 
entrance into service.  38 C.F.R. § 3.304(b) (2004).  

If a preexisting disease causes an increase in disability 
during a period of military service, it is presumed that the 
disease was aggravated by the active service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  

VA's Office of the General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. 
Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were 
defined as "structural or inherent abnormalities or 
conditions that are more or less stationary in nature."  
O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  

Evidence that requires medical knowledge, such as in this 
case, must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The veteran maintains that his current heart disorder was 
aggravated by his period of service.  The service medical 
records include an enlistment examination report dated in 
March 1959, where it is noted that the veteran was shown to 
have had a soft grade II systolic murmur over his precordium, 
evidently functional, without evidence or history of 
decompensation.  A medical record dated in March 1959 shows 
the veteran's defects of a soft grade II systolic murmur over 
his precordium, evidently functional, without evidence or 
history of decompensation.  There were no records of 
complaints or treatment for any heart disorder during 
service.  

In a May 1961 report of medical examination for release from 
active duty, the veteran's history of soft grade II systolic 
murmurs over the precordium, evidently functional with no 
evidence or history of decompensation was noted.  An EKG 
conducted in May 1961 indicates rule out organic heart 
disease, grade II systolic murmur over precordium present 
since birth.  

In a medical record dated in August 1961, it is noted that 
the veteran was discharged from the U.S. Navy in June 1961 
and had a history of a heart murmur since birth.  It is noted 
that the veteran wanted to reenlist.  The examiner noted a 
harsh grade IV blowing systolic murmur with palpable thrill 
loudest at xiphoid, but was clearly audible over the entire 
precordium.  There was no cardiomegaly to percussion.  The 
murmur was also heard in the back.  The examiner noted that 
an electrocardiogram (EKG) and chest x-ray study were not yet 
available, but agreed that the veteran had congenital heart 
disease, probably an IV septal defect, and therefore was 
unqualified for further military duty.  In a reenlistment 
examination report dated in August 1961, the examiner noted 
that a chest x-ray study had not been conducted as there were 
no facilities available at that time, but that an x-ray 
should be done.  The examiner noted a grade IV systolic 
blowing murmur with palpable thrill, loudest at xiphoid, 
clearly audible over the entire precordium.  It is noted that 
the veteran had congenital heart disease.  

There are no other medical records during service that 
reflect any complaints of or treatment for any heart 
disorder.  

Private medical records for care under several private 
physicians dated from 1982 to 1986 reflect treatment for 
muscle contraction type headaches, lightheadedness and 
dizziness, lethargy, arthritis, and back pain.  

A September 1993 chest x-ray study under the care of Richard 
H. Rush, M.D., Conway Hospital, showed a normal chest.  

A May 1996 x-ray study at Conway Hospital showed evidence of 
left ventricular enlargement with EKG changes consistent with 
ischemia.  The conclusion was abnormal myocardial perfusion 
study with a large partial thickness partially reversible 
defect in the inferior wall.  A report from David L. Kemp, 
M.D., of Doppler Echocardiograms showed aortic stenosis, left 
ventricular diastolic dysfunction.  

A Conway Hospital report dated in November 2000 shows a past 
medical history of asthma, chronic obstructive pulmonary 
disease (COPD), "valve or heart problem," and hypertension.  
The physician, Patrick J. Cawley, M.D., noted that the 
veteran did not have any known coronary artery disease, or a 
family history of an early onset of coronary artery disease.  
He did have some hypertension and ongoing tobacco use.  

Myrtle Beach Medicine outpatient records dated from 2000 to 
2001, reveal diagnoses of ventral septal heart defect, aortic 
stenosis, severe COPD, recent congestive heart failure, and 
severe dyspnea.  There is an opinion of record that given the 
veteran's preexisting heart condition and the lack of records 
of treatment in service for any heart condition, it was not 
really known whether his service aggravated his heart 
disability.  

A statement dated in October 2002 was provided by Ronald E. 
Vislocky, M.D., who stated that it was impossible for anyone, 
including a physician, to prove the extent to which the 
stress of service life and the veteran's introduction to 
tobacco that started in service, contributed to his heart 
disease.  Dr. Vislocky additionally stated that it appeared 
that the veteran was not thoroughly examined at the time 
prior to and at enlistment or anytime thereafter.  Dr. 
Vislocky stated that an existing problem would have been 
detected.  Further, Dr. Vislocky stated that if the veteran 
was not medically qualified for re-enlistment, he was either 
not qualified for service in the first instance, or that if 
thoroughly examined at the time of entrance, was found to be 
normal, and service then did, in fact, worsen a heart 
disorder that developed such that it was capable of detection 
at the time of re-enlistment.  

VA outpatient records dated from July 2002 to June 2003 
reveal treatment for pulmonary disease and mild cardiomegaly.  
The veteran's past medical history of hypertension, 
congestive heart failure, COPD, and tobacco use is indicated.  
In an October 2002, medical record the examiner noted that it 
was hard to think of anyone who managed to enter the military 
with a ventral septal heart defect.  An echocardiogram was 
conducted in June 2003, the results of which included mild 
ischemic cardiomyopathy, wall motion abnormality, mild to 
moderate concentric left ventricular hypertrophy, moderately 
dilated left atrium, calcified mitral annulus, moderate 
aortic insufficiency, and possible small ventricular septal 
defect.  

A VA examination conducted in March 2004 reveals a history of 
a heart murmur as indicated on the veteran's enlistment 
examination report.  The veteran reportedly had been unaware 
of any heart murmur previously.  It is noted that the 
veteran's only symptom that might have been attributable to 
his heart disorder was a relative intolerance to exercise, 
leading to shortness of breath earlier than expected.  The 
veteran denied any other symptoms of cardiac disease or a 
history of scarlet fever or untreated strep throat.  The 
veteran reported that after leaving the military, he avoided 
strenuous exercise and therefore had few symptoms over the 
years.  In recent years, he reported shortness of breath with 
almost any physical exertion.  He has been diagnosed as 
having COPD.  The veteran's cigarette history is two packs 
per day since 1969, which translates to a 90-pack-year 
history sufficient to cause COPD in most individuals.  The 
examiner noted that the veteran had a Doppler study recently, 
which showed enlargement of the heart as well as what 
appeared to be a ventricular septal defect.  

The examiner noted a very prominent holosystolic murmur, 
audible everywhere in the chest wall, but especially in the 
precordial area.  The veteran was diagnosed as having cardiac 
ventricular septal defect, discovered at entrance into the 
military, but not defined as such.  The examiner noted that 
this condition was almost certainly present at birth and had 
apparently been relatively stable since that time, but 
leading to gradual cardiac enlargement in the process.  The 
examiner noted that the only manifestation of this condition 
during service amounted to his intolerance for exercise, 
which was a natural and expected symptom of this condition.  
The examiner noted specifically that this did not in any way 
indicate that the veteran's heart disorder was worsened or 
aggravatged by service.  The examiner noted that in fact, it 
was the opinion that there was absolutely no reason to 
consider the veteran's heart disability as service-connected.  
Furthermore, the examiner opined that the majority of the 
veteran's current symptoms were due to his pulmonary 
problems, secondary to lengthy smoking.  The examiner 
concluded that it was not likely at all that the veteran's 
period of service aggravated his heart disorder beyond the 
natural progression of his pre-existing condition.  The 
examiner confirmed that the claims folder had been reviewed.  

Medical records associated Social Security benefits are 
included in the claims folder.  The evidence associated with 
the application for those benefits reflect a primary 
diagnosis of hypertensive vascular disease with COPD as a 
secondary diagnosis.  The medical records include findings of 
an echocardiogram that showed a ventricular septal defect, 
COPD, dyspnea, secondary to heart failure related to a 
congenital ventricular septal defect associated with a mild 
to moderate obstructive airway disease related to chronic 
smoking.  There is nothing in the records that relate a heart 
disorder to service so as to warrant service connection for a 
heart disorder.  

The veteran's congenital heart disorder was noted at entrance 
into service, and thus he was not presumed sound.  There is 
no indication that his disability was aggravated further 
during service.  In other words, there is no medical evidence 
that his preexisting disability resulted in an increase in 
disability during his period of service, and no presumption 
that his heart disorder was aggravated by the active service.  
38 C.F.R. § 3.306(a).  

Moreover, during the latest VA examination, the examiner 
found no evidence that the veteran's heart disorder was 
worsened or aggravated by service.  In fact, the examiner 
rendered an opinion that the majority of the veteran's 
current heart symptoms were due to his pulmonary problems, 
which were determined to be attributable to a lengthy history 
of smoking.  The examiner concluded that it was not likely at 
all that the veteran's period of service aggravated his heart 
disorder beyond the natural progression of his pre-existing 
condition.  As compared to contrary opinions of record, the 
Board finds this examination most probative because it was 
conducted specifically to address the etiology of the 
veteran's heart disorder.  The opinion provided by Dr. 
Vislocky in October 2002, is somewhat speculative in nature, 
and does not provide a rationale for the opinion given.  
Thus, the examiner's opinion in the March 2004 examination 
report directly addresses the matter, and is more probative 
of the issue at hand.  See Bloom v. West, 12 Vet. App. 185 
(1999).  

The competent evidence of record fails to show that the 
veteran's preexisting congenital heart disease noted at 
entrance was aggravated by service.  In the absence of 
evidence of worsening in service of the current disability, 
the preponderance of the evidence is against the claim of 
service connection for a heart disorder.  As there is not an 
approximate balance between the positive and negative 
evidence, the claim cannot be resolved in the veteran's 
favor.  38  U.S.C.A. § 5107.  


ORDER

Service connection for a heart disorder is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


